Case 6:21-cv-00329-PGB-LRH Document 20 Filed 04/12/21 Page 1 of 2 PageID 147




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION
                            CASE NO.: 6:21-cv-329-PGB-LRH

MICHAEL VARVARO,

       Plaintiff,

vs.

UNIVERSITY OF CENTRAL
FLORIDA BOARD OF TRUSTEES,

       Defendant.
________________________________________/

             PLAINTIFF’S NOTICE OF PENDENCY OF OTHER ACTIONS

      In accordance with Local Rule 1.04(d), I certify that the instant action:

_______ IS                   related to pending or closed civil or criminal case(s) previously
                             filed in this Court, or any other Federal or State court, or
                             administrative agency as indicated below: -
                             ______________________________________________________
                             ______________________________________________________
                             ______________________________________________________



___X___ IS NOT               related to pending or closed civil or criminal case(s) previously
                             filed in this Court, or any other Federal or State court, or
                             administrative agency.

      Dated April 12, 2021                          Respectfully submitted,


                                                    /s/ Rainier Regueiro
                                                    Rainier Regueiro, Esq.
                                                    Florida Bar No.: 115578
                                                    rregueiro@rgpattorneys.com
                                                    REMER & GEORGES-PIERRE, PLLC
                                                    44 West Flagler Street, Suite 2200
                                                    Miami, FL 33130
                                                    Telephone: (305) 416-5000
                                                    Facsimile: (305) 416-5005
Case 6:21-cv-00329-PGB-LRH Document 20 Filed 04/12/21 Page 2 of 2 PageID 148




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on April 12, 2021 I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
served this day on all counsel of record or pro se parties identified on the attached Service List in
the manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF
or in some other authorized manner for those counsel or parties who are not authorized to receive
electronically Notices of Electronic Filing.

Ronald L. Harrop, Esq.
rharrop@oconlaw.com
O'Connor & O'Connor. LLC
800 North Magnolia Avenue, STE 1350
Orlando. FL 32803
(407) 843-2100
(407) 843-2061 Facsimile

                                                      /s/ Rainier Regueiro
                                                      Rainier Regueiro, Esq.
                                                      Florida Bar No.: 115578
                                                      rregueiro@rgpattorneys.com
